Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, NY 10176 June 14, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: Rochdale Core Alternative Strategies Fund, LLC (the “Fund”) File No.:811-21965 Dear Sir or Madam: Transmitted herewith on behalf of the Fund is the preliminary proxy statement for the Fund in preparation for a special shareholder meeting (the “Meeting”) scheduled for Monday, July 12, 2010.The sole purpose of the Meeting is the approval of a new sub-investment advisory agreement. This filing contains the following documents in preparation for the Meeting: 1. Letter to Shareholders; 2. Notice of the Special Shareholder Meeting; 3. Proxy Statement; and 4. Proxy Card. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (212) 880-9892. Very truly yours, /s/ Darren J. Edelstein Darren J. Edelstein Enclosures
